DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response regarding restriction requirements has been acknowledged.
Applicant elected Embodiment 3 without traverse and claims 1 – 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara (WO 2018/116813, hereinafter Fujiwara).
With respect to claim 10, A method for manufacturing a semiconductor device, the method comprising the steps of:
laminating a sinter-bonding sheet including a binder component (e.g. page 25; second para) and sinterable particles containing a conductive metal onto a semiconductor wafer (e.g. page 35; first para) being held on a dicing tape (page 14; first para and page 64, first para) so that the sinter-bonding sheet exists opposite to the dicing tape (e.g. page 14; first para); singularizing the semiconductor wafer on the dicing tape together with the sinter-bonding sheet to form a diced semiconductor wafer including a plurality of semiconductor chips each adhering to a sinter-bonding material layer derived from the sinter-bonding sheet (e.g. page 15; and page 16, first para; cutting the semiconductor wafer into semiconductor elements each bonded to sinter bonding material); picking up the semiconductor chips together with the sinter-bonding material layer adhering to the chips, to give semiconductor chips each with the sinter-bonding material layer (e.g. page 14 and page 54; last para); temporarily securing, to a substrate, the semiconductor chips each with the sinter-bonding material layer through the sinter-bonding material layer (e.g. page 76; second para); and forming sintered layers, through a heating process (e.g. page 77; last para and page 78; first para), and forming, through a heating process (e.g. page 11; last para; and page 22; first para;  heating to form sintered layers), sintered layers from the sinter-bonding material layers lying between the semiconductor chips and the substrate which are temporarily secured to each other, to bond the semiconductor chips to the substrate (e.g. page 76; second para).
With respect to claim 11, Fujiwara discloses that the method for manufacturing a semiconductor device according to claim 10, wherein the diced semiconductor wafer is formed in the singularization step by blade dicing of the semiconductor wafer and the sinter-bonding sheet lying on the wafer (e.g. page 73; first para; blade cuts the wafer with the bonding sheet on it).
With respect to claim 13, Fujiwara discloses that the method for manufacturing a semiconductor device according to claim 9, wherein the picking-up step comprises picking up the semiconductor chips each with the sinter-bonding material layer from the dicing tape (e.g. page 75; second para).
With respect to claim 14, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 9, further comprising, before the picking-up step, the step of laminating a wafer processing tape onto the sinter-bonding material layer adhering to each of the semiconductor chips in the diced semiconductor wafer (e.g. page 13; first para), where the sinter-bonding material layer is derived from the sinter-bonding sheet (e.g. page 75; second para) and removing the dicing tape from the diced semiconductor wafer (e.g. page 17; second para and page 64; first para), wherein the picking-up step comprises picking up the semiconductor chips each with the sinter-bonding material layer from the wafer processing tape (e.g. page 75; second para).
With respect to claim 15, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, wherein the sintered layers each have a thickness of from 60% to 140% of an average thickness of the sintered layers (e.g. page 51; last para and page 2; second para).
With respect to claim 16, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, wherein the sintered layers have an average thickness of 5 to 200 um (e.g. page 51; last para and page 2; second para).
With respect to claim 17, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, wherein the sinterable particles comprise at least one selected from the group consisting of silver, copper, silver oxide, and copper oxide (e.g. page 20; second para-copper).
With respect to claim 18, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, wherein the semiconductor device is a power semiconductor device (e.g. page 08; last para).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-4 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable Fujiwara (WO 2018/116813, hereinafter Fujiwara) in view of Khaselev et al. (US 2012/0114927, hereinafter Khaselev).
With respect to claim 1, Fujiwara discloses a method for manufacturing a semiconductor device, the method comprising the steps of:
dicing a semiconductor wafer being held on a dicing tape into a diced semiconductor wafer including a plurality of semiconductor chips (e.g. page 07; dicing tape for fixing the semiconductor wafer when the semiconductor wafer is cut and separated into individual dies); laminating a sinter-bonding sheet including a binder component (e.g. page 15; first para- bonding film) and sinterable particles containing a conductive metal (e.g. page 25; metal fine particles) onto the diced semiconductor wafer on the dicing tape so that the sinter-bonding sheet exists opposite to the dicing tape (e.g. page 25), to transfer a sinter-bonding material layer derived from the sinter-bonding sheet to each of the semiconductor chips (e.g. page 29); picking up the semiconductor chips together with the sinter-bonding material layer adhering to each of the chips, to give semiconductor chips each with the sinter-bonding material layer (e.g. page 76; first para); temporarily securing, to a substrate, the semiconductor chips each with the sinter-bonding material layer through the sinter-bonding material layer (e.g. page 76; second para); and forming sintered layers, through a heating process (e.g. page 77; last para and page 78; first para), from the sinter-bonding material layers lying between the semiconductor chips and the substrate which are temporarily secured to each other, to bond the semiconductor chips to the substrate (e.g. page 76; second para).
Fujiwara does not explicitly disclose that the sinter-bonding sheet is lamintated onto the diced semiconductor wafer.
In analogous art, Khaselev discloses that the sinter-bonding sheet is lamintated onto the diced semiconductor wafer (e.g. para 0051-0052; wafer may be first diced followed by lamination of individual die).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fujiwara’s disclosed invention by adding Khaselev’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1,wherein the diced semiconductor wafer is formed in the dicing step by blade dicing of the semiconductor wafer (e.g. page 73; first para ; dicing blade).
With respect to claim 3, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, further comprising, between the dicing step and the lamination step, the step of temporarily expanding the dicing tape which holds the diced semiconductor wafer (e.g. page 07; first para; page 64; first para and page 71; first para).
With respect to claim 4, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, further comprising, between the lamination step and the picking-up step, the step of temporarily expanding the dicing tape which holds the diced semiconductor wafer (e.g. page 07; first para; page 64; first para and page 71; first para).
With respect to claim 6, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, wherein the picking-up step comprises picking up the semiconductor chips each with the sinter-bonding material layer from the dicing tape (e.g. page 17; second para).
With respect to claim 7, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 1, further comprising, between the lamination step and the picking-up step, the step of laminating a wafer processing tape onto the sinter-bonding sheet with the sinter-bonding sheet in the diced semiconductor wafer with the sinter-bonding sheet (e.g. page 13; first para), and removing the dicing tape from the diced semiconductor wafer (e.g. page 17; second para and page 64; first para), wherein the picking-up step comprises picking up the semiconductor chips each with the sinter-bonding material layer from the wafer processing tape (e.g. page 75; second para).
With respect to claim 8, Fujiwara discloses the method for manufacturing a semiconductor device according to claim 4, further comprising, between the expanding step and the picking-up step, the step of laminating a wafer processing tape onto the sinter-bonding material layer adhering to each of the semiconductor chips in the diced semiconductor wafer (e.g. page 13; first para), and removing the dicing tape from the diced semiconductor wafer (e.g. page 17; second para and page 64; first para), where the sinter-bonding material layer is derived from the sinter-bonding sheet, wherein the picking-up step comprises picking up the semiconductor chips each with the sinter-bonding material layer from the wafer processing tape (e.g. page 75; second para).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Fujiwara/Khaselev in view of Watanabe (JP 2008/028347, hereinafter Watanabe).
	With respect to claim 5, Fujiwara/Khaselev does not explicitly disclose forming embrittled regions in the semiconductor wafer being held on the dicing tape, where the embrittled regions will serve to cleave the wafer into semiconductor chips; and expanding the dicing tape which holds the semiconductor wafer, to cleave the semiconductor wafer.
	In an analogous art, Watanabe discloses forming embrittled regions in the semiconductor wafer (e.g. page 05; second para) being held on the dicing tape (page 45; first and second para), where the embrittled regions will serve to cleave the wafer into semiconductor chips (e.g. page 5; last para); and expanding the dicing tape which holds the semiconductor wafer, to cleave the semiconductor wafer (e.g. page 44; last para).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fujiwara/Khaselev’s disclosed invention by adding Watanabe’s disclosure in order to improve the precision of dicing process.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Watanabe.
With respect to claim 9, Fujiwara discloses a method for manufacturing a semiconductor device, the method comprising the steps of:
laminating a sinter-bonding sheet including a binder component (e.g. page 25; second para) and sinterable particles containing a conductive metal onto a semiconductor wafer (e.g. page 35; first para) being held on a dicing tape (e.g. page 14; first para and page 64, first para) so that the sinter-bonding sheet exists opposite to the dicing tape (e.g. page 14; first para); cleaving the semiconductor wafer together with the sinter-bonding sheet by expanding the dicing tape which holds the semiconductor device, to form a diced semiconductor wafer including a plurality of semiconductor chips each adhering to a sinter-bonding material layer derived from the sinter-bonding sheet (e.g. page 15; and page 16, first para; cutting the semiconductor wafer into semiconductor elements each bonded to sinter bonding material); picking up the semiconductor chips together with the sinter-bonding material layer adhering to each of the chips, to give semiconductor chips each with the sinter-bonding material layer (e.g. page 14 and page 54; last para); temporarily securing, to a substrate, the semiconductor chips each with the sinter-bonding material layer through the sinter-bonding material layer (e.g. page 76; second para); and forming sintered layers, through a heating process (e.g. page 77; last para and page 78; first para), and forming, through a heating process (e.g. page 11; last para; and page 22; first para;  heating to form sintered layers), sintered layers from the sinter-bonding material layers lying between the semiconductor chips and the substrate which are temporarily secured to each other, to bond the semiconductor chips to the substrate (e.g. page 76; second para).
Fujiwara does not explicitly disclose forming embrittled regions in the semiconductor wafer being held on the dicing tape, where the embrittled regions will serve to cleave the wafer into semiconductor chips.
	In an analogous art, Watanabe discloses forming embrittled regions in the semiconductor wafer (e.g. page 05; second para) being held on the dicing tape (e.g. page 45; first and second para), where the embrittled regions will serve to cleave the wafer into semiconductor chips (e.g. page 5; last para).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Fujiwara/Khaselev’s disclosed invention by adding Watanabe’s disclosure in order to improve the precision of dicing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816